Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over Terada et al. (US 2013/0310239 A1) view of Harada et al (US 2011/0176833 A1).
With regards to claims 1, 11, and 13, Terada discloses a charging roller (electro-conductive member) used in removably-attached process cartridge for electrophotography (electrophotographic image-forming apparatus) comprising, laminated in order, an electroconductive support and a rubber layer comprising conductive carbon black particles mixed into the overall rubber layer (the rubber layer is conductive due to the presence of the conductive carbon black particles) (Terada: para. [0013], [0029]-[0031], and [0050]; Fig. 1). The rubber layer is a crosslinked product containing a matrix of acrylonitrile butadiene rubber (NBR) with domains including butadiene rubber (BR) dispersed therein (Terada: para. [0033]). The NBR and butadiene rubber differ by a monomer unit, in that the NBR contains-1,3 butadiene, while the BR instead contains 1,2-butadiene (Terada: para. [0023] and [0046]). Regarding the claimed domains having an electro-conductive particle, and the domains having electro-conductivity, it is submitted that since the entire composition contains carbon black particles, the 
Although Terada discloses the inclusion of NBR, Terada does not appear to teach the incorporation of styrene-butadiene rubber (SBR) or isoprene rubber. It is noted that, as claimed, incorporation of SBR or isoprene rubber with the structure of Terada would teach a combination of NBR and SBR or isoprene rubber, regardless of which is designated as a “first” or “second” rubber.
Harada is directed to a charging member for electrophotographic apparatus comprising a mixture of NBR and a terminal-modified or unmodified polymer such as SBR (Harada: abstract; para. [0059] and [0070]-[0075]). The composition of Harada provides uniform electrical resistance, and can be incorporated into a charging member so that its charging performance does not deteriorate over time (Harada: para. [0007]). Harada and Terada are analogous art in that they are related to the same field of endeavor of charging member rubber compositions for use in electrophotographic apparatuses. A person of ordinary skill in the art would have found it obvious to have incorporated the SBR of Harada into the NBR composition of Terada in order to provide reduced deterioration in charging performance (Harada: para. [0007]).
Regarding the claimed difference of absolute values of solubility parameters and the claimed ratio of tanδ1 to tanδ2, the electro-conductive member of Terada and Harada is expected to have these properties, since the composition disclosed in Terada and Harada is substantially identical to that of the claimed invention (i.e., a composition and its properties are inseparable, per MPEP 2112). With regards to the present specification as filed, paragraphs [0057]-[0058] of the present specification admit that the polymeric materials of the claimed matrix/domain structure are NBR and BR, which, as discussed above, are the same materials used by Terada (see above discussion). Paragraph [0071] of the present specification admits to selecting carbon black as the electro-conductive particle, which, as discussed above, is also selected by Terada (see above discussion). In further support, paragraphs [0032]-[0034] 
With regards to claim 2, the first and second rubber are NBR and BR, respectively (Terada: para. [0023] and [0046]).
With regards to claim 5, Harada teaches the inclusion of SBR for the purpose of preventing deterioration in charging performance (see above discussion). For this purpose, the SBR taught by Harada is formed from 200 g of styrene and 800 g of butadiene, from which a mass percent styrene of 20% can be calculated (i.e., 200 g styrene / [200 g styrene + 800 g butadiene] = 0.2 = 20%). A person of ordinary skill in the art would have selected this particular SBR as taught in Harada for the purpose of reducing the deterioration of the charging performance of the prior art charging member (Harada: para. [0007] and [0070]-[0075]).
With regards to claim 6, Terada teaches that incorporation of a larger ratio of acrylonitrile in the NBR leads to reduced molecular motion, thereby resulting in suppression of degradation caused by 
With regards to claim 7, it is noted that the structure of Terada is substantially identical to that of the claimed invention, and therefore it is expected to have the claimed volume percent range. In further support, paragraphs [0085]-[0086] the present specification admit that the claimed volume fraction results in suppression of mechanical distortion and improved recovery from deformation. Since the composition of Terada has reduced compression set, it would appear that the composition of Terada exhibits the characteristics commensurate with the claimed volume fraction (i.e., the composition of Terada behaves the same as the composition of the claimed invention, and therefore, its volume fraction must be the same).
With regards to claim 8, the conductive particle is carbon black (see above discussion).
With regards to claims 9-10, the electro-conductive layer of Terada comprises a mixture of two rubbers (NBR and BR), carbon black (an electro-conductive particle), sulfur, and N-t-butyl-2-benzothiazole sulfenamide (a thiazole-based vulcanization accelerator, which is also a sulfonamide-based compound) (see above discussion, in addition to Terada: para. [0078]).
With regards to claim 12, Terada expressly discloses the charging member as charging an electrophotographic photosensitive member (Terada: claim 5).
With regards to claims 14-16, Terada and Harada teach a charging member having a composition which is substantially identical to that of the claimed invention. Furthermore, paragraph [0180] of the present specification admits that the volume resistivity of the domain is controlled to .

Response to Arguments
Applicant's arguments filed May 24th, 2021, have been fully considered but they are not persuasive.
	Applicant argues that the domain in Terada’s elastic layer is a highly developed crosslink structure compared to Applicant’s NBR matrix, and therefore, Terada’s tanδ1/tanδ2 ratio would not be within the range of the present claims. Applicant argues that the ratio tanδ1/tanδ2 depends on curing conditions and curing agent. Though the Examiner does not dispute that curing conditions and curing agent affect tanδ1/tanδ2, that such a difference exists is not sufficient to counter the rationale provided in the previous (and current) grounds of rejection. The Examiner previously argued that the combination of a dispersed matrix / domain structure and reduction in distortion found within the charging member of Terada would indicate that the claimed tanδ1/tanδ2 ratio is expected, as based on the present specification, such features could not physically exist without the presence of the claimed tanδ1/tanδ2 ratio. In other words, the presence of a dispersed matrix / domain structure having reduced distortion within the charging member of Terada implies the existence of a tanδ1/tanδ2 ratio which falls within the claimed range.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W./
Examiner, Art Unit 1783

/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783